Exhibit 99.1 EMERGE MONITORING, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 EMERGE MONITORING, INC. AND SUBSIDIARIES TABLE OF CONTENTS Independent Auditors' Report F - 1 Consolidated Balance Sheets as of March 31, 2014, December 31, 2013 and 2012 F - 3 Consolidated Statements of Operations the three months ended March 31, 2014 and 2013 and for the years ended December 31, 2013 and 2012 F - 4 Consolidated Statement of Stockholders' Equity (Deficit) for the three monthsended March 31, 2014 and for the years ended December 31, 2013 and 2012 F - 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 and for the years ended December 31, 2013 and 2012 F - 6 Notes to Consolidated Financial Statements F - 7 Independent Auditors' Report Report on the Financial Statements We have audited the accompanying consolidated financial statements of Emerge Monitoring, Inc. and subsidiaries (collectively the “Company”) which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of operations and stockholders' equity (deficit), and of cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated ﬁnancial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal controls relevant to the preparation and fair presentation of ﬁnancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated ﬁnancial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated ﬁnancial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the ﬁnancial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated ﬁnancial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the entity's preparation and fair presentation of the consolidated ﬁnancial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal controls. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of signiﬁcant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated ﬁnancial statements. We believe that the audit evidence we have obtained is sufﬁcient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Emerge Monitoring, Inc. and subsidiaries as of December 31, 2013 and 2012 and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, prior to the spin-off from BFC Surety Group, Inc. on June 2, 2014, the Company was comprised of Emerge Monitoring, Inc. and subsidiaries. The consolidated financial statements prior to June 2, 2014 also include allocations from BFC Surety Group, Inc. These allocations may not be reflective of the actual level of costs which would have been incurred had the Company operated as a separate entity apart from BFC Surety Group, Inc. Notes 1 and 11 to the accompanying financial statements discloses that on On June 2, 2014, SecureAlert, Inc. entered into a Stock Purchase Agreement purchase from BFC Surety Group, Inc., all of the issued and outstanding shares and equity interests of Emerge Monitoring, Inc. and subsidiaries. Our opinion is not modified with respect to these matters. /s/ Eide Bailly LLP August 14, 2014 Salt Lake City, Utah F-1 EMERGE MONITORING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2014 (UNAUDITED), DECEMBER 31, 2 March 31, December 31, December 31, (unaudited) Assets Current assets: Cash $ $ $ Accounts receivable, net Inventory - Income tax receivable Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities $ $ $ Note payable Line of credit - affiliated - Total current liabilities Notes payable, net of current portion Total liabilities Commitments and contingencies Stockholders' equity (deficit): Convertible preferred stock, $1.00 par value; 500shares authorized; no shares issued andoutstanding - - - Class A common stock: $1.00 par value; 500shares authorized; 100, 100 and 100 sharesissued and outstanding, respectively Class B common stock: $1.00 par value; 125shares authorized; no shares issued andoutstanding - - - Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ $ See accompanying notes to consolidated financial statements. F-2 EMERGE MONITORING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) AND THE YEARS ENDED DECEMBER 31, 2 For the Three Months Ended March 31, For the Year Ended December 31, (unaudited) (unaudited) Revenues: Monitoring and other services $ Products - - Total revenues Costs of revenues: Monitoring and other services Products - - Total cost of revenues Gross profit Operating expenses: Selling, general and administrative Research and development - - - Total operating expenses Loss from operations ) Other income (expense): Interest expense - affiliated ) - ) - Interest expense ) - ) - Gain on sale of assets - - - ) Total other income (expense) ) - ) ) Loss before benefit for income taxes ) Benefit for income taxes Net loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. F-3 EMERGE MONITORING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) AS OF MARCH 31, 2014 (UNAUDITED), DECEMBER 31, 2 Class A Common Stock Additional Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2011 $ $ $ ) $ Capital contributed by (paid to) former parent - - - Net loss - - - ) ) Balance, December 31, 2012 ) Capital contributed by (paid to) former parent - - ) - ) Net loss - - - ) ) Balance, December 31, 2013 ) ) Capital contributed by (paid to) former parent - - - Net loss - - - ) ) Balance, March 31, 2014 (unaudited) $ $ $ ) $ ) See accompanying notes to consolidated financial statements. F-4 EMERGE MONITORING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) AND THE YEARS ENDED DECEMBER 31, 2 For the Three Months Ended March 31, 2014 For the Three Months Ended March 31, 2013 For the Year Ended December 31, 2013 For the Year Ended December 31, 2012 (unaudited) Operating activities: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Bad debt expense Amortization of intangible assets Loss on sale of assets - - - Changes in operating assets and liabilities: Accounts receivable ) ) ) Inventory - ) - Income tax receivable ) ) ) Other assets ) ) Accounts payable and accrued liabilities ) Cash used in operating activities ) Investing activities: Purchases of property and equipment ) - ) ) Purchases of intangible assets - - - ) Net cash used in investing activities ) - ) ) Financing activities: Capital contributed from (repaid to) former parent ) Repayments on note payable ) - ) - Proceeds from line of credit - affiliate - - - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH - Beginning of period - CASH - End of period $ SUPPLEMENTAL CASH FLOW DISCLOSURE: CASH PAID FOR: Interest $ $
